Citation Nr: 0823116	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for memory problems as 
secondary to cerebrovascular accident associated with 
diabetes mellitus.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to July 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Nashville, Tennessee Department of Veterans' Affairs (VA) 
Regional Office (RO).  

The veteran's representative, in the June 11, 2008, Informal 
Hearing Presentation, raised claims for entitlement to 
service connection for seborrheic keratosis secondary to the 
service-connected diabetes mellitus, essential hypertension, 
and sleep apnea with pulmonary hypertension.  As these claims 
are not currently before the Board for appellate 
consideration, they are hereby referred to the RO for 
appropriate action.

The issue of entitlement to service connection for memory 
problems as secondary to a cerebrovascular accident 
associated with diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the veteran's diabetes 
mellitus has been manifested by the need for insulin, dietary 
restrictions, and regulation of his physical activity but not 
productive of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or twice monthly visits 
to a diabetic care provider and complications not compensable 
if separately evaluated.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not more, for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.84, 4.119, 
Diagnostic Code (DC) 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2005 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, while not entirely adequate to fulfill the 
requirements discussed above, the February 2005 letter did 
give specific examples of possible evidence to submit in 
support of the veteran's claim to include the general concept 
of "extension and additional disablement caused by your 
disability" which would tend to indicate the impact on his 
daily life and work.  Additionally, the veteran was provided 
with the exact language from the applicable diagnostic code 
including the rating criteria in the December 2005 statement 
of the case.  Based on the evidence above, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his initial 
claim, the veteran discussed the next higher rating and some 
of the applicable rating criteria.  In his correspondence he 
repeatedly discussed the signs and symptoms of his various 
disabilities indicating that they had increased in severity.  
These statements indicate that the veteran had actual 
knowledge of the necessity to show that his disability had 
increased in severity in order to gain an increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and the veteran 
underwent a VA examination in November 2006 which focused on 
determining the severity of his diabetes.  The veteran has 
also submitted private medical and hospital records.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 20 percent disabled for 
diabetes under DC 7913.  For an increased rating (40 percent) 
under DC 7913, the veteran must show diabetes requiring 
insulin, restricted diet, and regulation of activities.  The 
threshold requirement is the regulation of activities.  The 
evidence must demonstrate that he has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(defining "regulation of activities," as used by VA in DC 
7913).  

The records show ongoing treatment for diabetes which is 
largely uncontrolled in addition to treatment for a recent 
heart attack and stroke.  Specifically, the evidence 
indicates that the veteran requires insulin and has a 
restricted diet.  A July 2005 treatment note shows counseling 
for a restricted diet to increase weight loss and later 
specifically states that the veteran was to "continue weight 
loss and exercise as directed" with no mention of regulation 
of the veteran's activities.

The veteran underwent a VA examination in November 2006 to 
assess the severity of his diabetes mellitus.  At that 
examination, the veteran indicated that he required insulin 
and that he watched his diet.  

With regards to the regulations of the veteran's activities, 
a letter from a private physician dated November 2006 states 
that the veteran is insulin resistant and that he takes 
medication to control his diabetes.  The physician also 
stated that the veteran had been counseled on "weight 
management including compliance with medication and exercise 
as well as followup visits."  The physician also stated that 
the veteran's diabetes significantly impaired his daily 
activities and that he had restrictions regarding exercise 
"due to his multiple medical conditions."

A November 2007 letter from the private physician indicates 
again that the veteran has problems regulating blood sugar 
despite use of insulin.  He states that he has restricted the 
veteran's activities but states that such restriction is due 
to "neuropathy and his previous cerebrovascular injury."

While the restriction of activities is not directly due to 
diabetes mellitus, it is due to two disabilities that are 
also service-connected as secondary to the veteran's diabetes 
mellitus.  Therefore, the veteran's diabetes mellitus is 
indirectly responsible for the regulation of his activities 
and the veteran's diabetes mellitus warrants a disability 
rating of 40 percent.

A rating in excess of 40 percent would require evidence that 
the veteran's diabetes requires the above discussed insulin, 
restricted diet, and regulation of activities, and is 
resulting in "episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated."  38 C.F.R. § 4.119 DC 7913.

The medical evidence fails to indicate that the veteran has 
been hospitalized for episodes of keoacidsosis or 
hypoglycemic reactions.  In addition, the veteran indicated 
that he visited a diabetic care provider once every three 
months at the November 2006 VA examination focusing on the 
severity of the veteran's diabetes.  And, indeed, the medical 
records would corroborate such an account of frequency of 
visits to a diabetic care provider.  The veteran indicated 
that he required insulin and that he was trying to watch his 
diet.  He complained of occasional blurring vision but a 
September 2006 optometry note indicated no problems and no 
diagnosis of a disability was made.  At the November 2006 VA 
examination, he was diagnosed with having diabetes in 
addition to early diabetic neuropathy, hyperlipidemia, 
essential hypertension, sleep apnea with pulmonary 
hypertension, status post CVA with no significant residuals, 
neuropathy as likely as not secondary to diabetes and 
seborrheic keratosis.

The veteran is service connected for several disabilities in 
addition to his diabetes.  These include diabetic neuropathy 
(30 percent disabling), peripheral neuropathy of the right 
and left upper extremities (each 10 percent disabling), and 
cerebrovascular accident associated with diabetes mellitus (0 
percent disabling).

The evidence does not indicate that, in addition to requiring 
insulin, having a restricted diet and clinically regulated 
activities, the veteran has had episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  As such, the veteran's disability from 
diabetes is not more nearly approximated by a rating in 
excess of 40 percent.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In this case, the Board finds that a 40 percent 
rating is warranted.  In so finding, the Board has focused on 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
and the veteran's subjective complaints of an increased 
disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While it can be argued that the 
veteran's disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A rating of 40 percent, but not more, for diabetes mellitus 
is granted subject to the law and regulations governing the 
payment of monetary benefits.

REMAND

The veteran filed a claim for service connection for memory 
problems as secondary to service-connected cerebrovascular 
accident associated with diabetes mellitus.  His claim was 
denied in an April 2007 rating decision.  The veteran 
submitted a notice of disagreement in May 2007 but instead of 
being issued a statement of the case, the RO treated his 
notice of disagreement as a new claim and issued a second 
rating decision in September 2007.  However, since the 
veteran filed a timely notice of disagreement with the 
initial April 2007 rating decision, a statement of the case 
must be issued to the veteran.  This issue is remanded for 
the issuance of a statement of the case in order to afford 
the veteran the opportunity to perfect his appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
regarding the issue of entitlement to 
service connection for memory problems as 
secondary to service-connected 
cerebrovascular accident associated with 
diabetes mellitus.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


